                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

JASON L. BROWN                           :

                 Plaintiff               :    CIVIL ACTION NO. 3:19-405

       v.                                :         (JUDGE MANNION)

COMMONWEALTH OF                          :
PENNSYLVANIA
                                         :
                 Defendant

                                    ORDER

      Presently before the court is the report and recommendation (“Report”)

of Magistrate Judge Susan E. Schwab (Doc. 3), which recommends that this

case be dismissed for lack of jurisdiction. Neither party has filed objections

to the Report. Upon review of the Report and related materials, the Report

of Judge Schwab will be ADOPTED IN ITS ENTIRETY.

      When no objections are made to a report and recommendation, the

court should, as a matter of good practice, “satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.”

Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co.

v. Dentsply Intern. Inc., 702 F.Supp.2d 465, 469 (2010) (citing Henderson v.

Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give

some review to every Report and Recommendation)). Nevertheless, whether

timely objections are made or not, the district court may accept, not accept
or modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. §636(b)(1); M.D.Pa. L.R. 72.3.

            On March 7, 2019, the plaintiff filed a notice of removal, which appears

to request an appeal of a previous denial of an appeal by the Supreme Court

of Pennsylvania. (Doc. 1). A federal district court may not exercise appellate

jurisdiction over state-court judgments. This court finds that Judge Schwab

used proper reasoning and evidence to support her Report and arrive at a

legally-sound conclusion. As such, Judge Schwab’s Report is adopted in its

entirety as the opinion of this court.

            NOW, THERFORE, IT IS HEREBY ORDERED THAT:

            (1) the Report of Judge Schwab (Doc. 3) is ADOPTED IN ITS

               ENTIRETY;

            (2) the above-captioned case is DISMISSED for lack of subject-matter

               jurisdiction;

            (3) the Clerk of Court is directed to change the parties listed on

               CM/ECF to reflect the caption above; and

            (4) the Clerk of Court is directed to CLOSE THIS CASE.

                                              s/   Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge
DATE: April 9, 2019
19-405-01




                                          -2-
